[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant has failed to show by the bare contents of its memorandum of law, unsupported by any documentary proof, that there is no genuine issue as to any material fact and that it therefore is entitled to judgment as a matter of law. C.P.B. 378, Wilson v. New Haven, 213 Conn. 277, 279. The facts in this case are inextricably interwoven with the two statutes which must be applied here, namely, 13a-99a
and 13a-144. It is impossible on the present state of the record to establish whose duty it was to maintain the area in question and thus, to determine the extent to which each of these statutes applies. Summary judgment is inappropriate in actions where the ultimate issue in controversy involves mixed law and fact. United Oil Co. v. Urban Redevelopment Commission, 158 Conn. 364. The motion for summary judgment is denied.
MOTTOLESE, J.